Citation Nr: 0405301	
Decision Date: 02/25/04    Archive Date: 02/27/04

DOCKET NO.  97-26 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for degenerative joint 
disease of the cervical spine with radiculopathy, currently 
evaluated as 40 percent disabling.


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from July 1991 to July 
1995.

This appeal arises from an August 1996 rating decision of the 
Department of Veterans Affairs (VA), Atlanta, Georgia, 
regional office (RO).

The Board of Veterans' Appeals (Board) remanded the case for 
additional development in December 2000.

In May 2003, the Board issued a decision that denied the 
veteran's claim.  Subsequently, by a decision issued just 
prior to this document, the Board vacated its May 2003 
decision.  The Board will now proceed to a de novo review of 
the veteran's claim.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran, in correspondence dated in March 2003, indicated 
that she was not properly notified of the provisions of the 
VCAA, and what right/requirements she had under that new law.  
Review of the record shows that she did not receive adequate 
notice of VCAA and, specifically, what evidence is needed to 
support her claim, what evidence VA will develop, and what 
evidence the veteran must furnish.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).

The veteran also identified recent treatment for her service 
connected cervical spine disability from VAMC Decatur as well 
as a private physician, Dr. S. Halleck, and a chiropractor, 
Dr. Voida.  Records of treatment of the veteran from those 
medical care providers should be obtained.  

Finally, the veteran requested a list of recognized veterans 
service organizations (VSO's).  That information should be 
provided her.  

Accordingly, the case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal precedent.  
Particularly, the RO must notify the 
veteran of the applicable provisions of 
the VCAA, including what evidence is 
needed to support her claim, what 
evidence VA will develop, and what 
evidence the veteran must furnish. 

2.  The RO should provide the veteran 
with a list of VSO's and information 
regarding the procedures pertaining to 
designating a VSO.

3.  The RO should obtain copies of all 
treatment of the veteran since December 
2002 from VAMC Decatur, Georgia.  All 
records obtained should be associated 
with the claims folder.

4.  After obtaining any necessary 
addresses and authorizations, the RO 
should obtain complete treatment records 
pertaining to the veteran from Dr. S. 
Halleck, and Dr. Voida.  All records 
obtained should be associated with the 
claims folder.

5.  Following the above, if the RO 
determines that the newly obtained 
records suggest a worsening of the 
veteran's degenerative joint disease of 
the cervical spine, the veteran should be 
scheduled for a VA orthopedic examination 
in order to ascertain the current extent 
of the disability.

6.  Following the above, the RO should 
readjudicate the veteran's claim of 
entitlement to an increased rating for 
service connected degenerative joint 
disease, cervical spine.  If the benefit 
sought on appeal remains denied, the 
veteran (and her representative, if she 
designates one) should be provided a 
supplemental statement of the case (SSOC) 
and provided an appropriate period of 
time for response.  Thereafter, the case 
should be returned to the Board.

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2003).  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




